Citation Nr: 0840105	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinea pedis and 
tinea corporis.  

2.  Entitlement to service connection for a disability 
manifested by right upper quadrant abdominal pain.  

3.  Entitlement to service connection for a chronic headache 
disorder, on a direct basis and as secondary to 
service-connected disability.  

4.  Entitlement to service connection for residuals of a 
right wrist injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1996 to 
July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  

The issues of entitlement to service connection for a chronic 
headache disorder and entitlement to service connection for 
residuals of a right wrist injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In September 2008, prior to the promulgation of a decision in 
the current appeal, the Board received from the veteran a 
request to withdraw from appellate review his claims for 
service connection for tinea pedis, tinea corporis, and a 
disability manifested by right upper quadrant abdominal pain.  


CONCLUSION OF LAW

The criteria for the veteran's withdrawal of the Substantive 
Appeal in his claims for service connection for tinea pedis, 
tinea corporis, and a disability manifested by right upper 
quadrant abdominal pain have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In September 2008, after the veteran perfected a timely 
appeal with respect to his claims for service connection for 
tinea pedis, tinea corporis, and a disability manifested by 
right upper quadrant abdominal pain, he submitted a statement 
in which he expressed his desire to withdraw these issues 
from appellate review.  In view of his expressed desires, the 
Board concludes that further action with regard to these 
claims is not appropriate.  The Board does not have 
jurisdiction over these withdrawn issues and, as such, must 
dismiss the appeal of these claims.  


ORDER

The claim for service connection for tinea pedis and tinea 
corporis is dismissed without prejudice.  

The claim for service connection for a disability manifested 
by right upper quadrant abdominal pain is dismissed without 
prejudice.  


REMAND

Unfortunately, a remand of the veteran's headaches and right 
wrist claims is necessary.  The Board regrets the delay 
caused by this remand.  After a thorough review of the claims 
folder, however, the Board finds that further evidentiary 
development of these issues is necessary prior to a final 
adjudication of the claims.  

Headaches

According to the service treatment records, in February 2003, 
the veteran was treated for recurring headaches above his 
right eye for the past two months.  The treating physician 
suspected that the headaches were sinus-related but was 
unable to rule-out other etiology.  Magnetic resonance 
imaging (MRI) completed on the veteran's brain and brain stem 
in March 2003 was normal.  

Post-service medical records reflect the veteran's continued 
complaints of headaches.  At a September 2003 VA general 
medical examination, he reported chronic headaches occurring 
approximately two to three times per day and concentrating 
around his right eye.  Seasonal allergic rhinitis and sinus 
problems were also noted.  A chronic headache disorder was 
not diagnosed.  

At a VA nose, sinus, larynx, and pharynx examination 
conducted on the same day in September 2003, the veteran 
complained of itchy eyes, sneezing, daily headaches, and 
nasal drainage.  The examiner did not diagnose a separate 
chronic headache disorder but, rather, simply concluded that 
he had allergic rhinitis related to his military service.  

In an April 2006 report, a private physician who reviewed the 
veteran's record and interviewed him by telephone concluded 
that the "likely in-service migraine headaches [were] 
related to his current migraine headaches."  In this same 
opinion, however, the physician also recommended that the 
veteran "be worked up to rule-out migraines."  

In a September 2008 addendum, this same physician noted that 
he had again reviewed the entire record and that he had 
interviewed the veteran.  The physician concluded that the 
headaches "begun during service and [were] symptoms of 
sinusitis/rhinitis that was present during service and 
continues."  

As is illustrated by these medical reports, the record is 
unclear as to whether the veteran has a separately-diagnosed 
chronic headache disorder or whether his headaches are part 
and parcel of his allergic rhinitis (already service-
connected) and/or sinus problems.  In light of the 
conflicting opinions on this matter, the Board finds that a 
VA examination is warranted to determine the nature, extent, 
and etiology of any headache symptomatology.  

Moreover, service connection is in effect for allergic 
rhinitis (0 percent from July 2003).  Service connection for 
a sinus disorder, however, has not been adjudicated.  In 
light of the medical opinions of record associating the 
veteran's headaches with his sinus problems, the Board finds 
that a claim for service connection for a sinus disorder is 
inextricably intertwined with the headache claim on appeal.  

On remand, therefore, the AOJ should consider the issue of 
entitlement to service connection for a sinus disorder.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding 
that two claims are inextricably intertwined where decision 
on one issue would have "significant impact" upon another 
and that the impact "could render any review by this Court 
of the decision [on the other] claim meaningless and a waste 
of judicial resources").

Right Wrist

Service treatment records reflect in-service complaints of 
right wrist pain in April 2003.  Post-service medical records 
reflect the veteran's continued complaints of right wrist 
pain.  A September 2003 VA joints examination demonstrated 
right wrist pain but was otherwise negative.  The examiner 
provided an impression of right wrist scapholunate ligament 
injury.  

After reviewing the record and conducting a telephone 
interview with the veteran, a private physician concluded in 
April 2006 that the "right wrist ligament damage [was] due 
to his service-related wrist injury."  In this same opinion, 
however, the physician recommended that the veteran undergo 
further radiographic testing (to include "stress" or 
"griping type" X-rays and MRI) to best evaluate any 
ligament damage. 

In the September 2008 addendum, this same physician noted 
that he had again reviewed the veteran's entire record and 
that he had interviewed the veteran.  The physician concluded 
that the right wrist condition was correctly diagnosed as 
scapholunate ligament injury and was "responsible for the 
manifestations of wrist pain noted in service in April 
2003."  

The Board has considered, and certainly finds persuasive, 
these private opinions.  In light of the facts, however, that 
they were provided without the benefit of a current physical 
examination of the veteran's right wrist and that there 
remains some question (in light of the relatively negative 
physical and radiographic evaluation findings) as to whether 
the veteran has a currently-diagnosed right wrist disorder, 
the Board finds that a VA examination is warranted to 
determine the nature, extent, and etiology of right wrist 
symptomatology.  

On the examinations conducted pursuant to this remand, the 
examiners should have access to, and an opportunity to 
review, the claims folder in conjunction with the 
evaluations.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  A corrective Veterans Claims 
Assistance Act of 2000 letter 
pertaining to the issue of entitlement 
to service connection for a chronic 
headache disorder, asserted to be 
secondary to service-connected 
disability, should be furnished to the 
veteran.  

2.  Copies of records of headache and 
right wrist treatment that the veteran 
may have received at the Lake City VA 
Outpatient Clinic and the Gainesville 
VA Medical Center since October 2004 
should be obtained.  Associate all such 
available records with the claims 
folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and 
etiology of headache symptomatology.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  All pertinent 
headache pathology should be noted in 
the examination report.  

The examiner should stipulate whether 
the veteran's headaches are a symptom 
of a currently-diagnosed disorder such 
as allergic rhinitis and/or a sinus 
disorder.  

If, on the other hand, the examiner 
finds that the veteran does have a 
separately-diagnosed chronic headache 
disorder, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that such 
disorder had its clinical onset in 
service, is otherwise related to active 
service, or is related to, or 
aggravated by, any diagnosed sinus 
disorder, allergic rhinitis, or 
essential hypertension.  

Complete rationale should be given for 
all opinions reached.  The examiner 
should reconcile his/her opinions with 
those set forth by the private 
physician in April 2006 and September 
2008.  

4.  In addition, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and 
etiology of right wrist symptomatology.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  All pertinent 
right wrist pathology should be noted 
in the examination report.  

For any right wrist disorder found on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service.  

Complete rationale should be given for 
all opinions reached.  The examiner 
should reconcile his/her opinions with 
those set forth by the private 
physician in April 2006 and September 
2008.  

5.  Thereafter, the issue of 
entitlement to service connection for a 
sinus disorder should be adjudicated.  
Upon any denial of this claim, the 
veteran should be notified of his 
opportunity to initiate an appeal with 
regard to any such adverse action.  He 
must be informed of the requirements 
necessary to perfect an appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.302 
(2008).  If, and only if, he perfects a 
timely appeal of any denial of his 
sinus claim, this issue should be 
returned to the Board for further 
appellate review.  

6.  In any event, the issues of 
entitlement to service connection for a 
chronic headache disorder, on a direct 
basis and as secondary to 
service-connected disability, and 
entitlement to service connection for 
residuals of a right wrist injury 
should be re-adjudicated.  

If the decisions remain adverse, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  The veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


